Mr. Presiding Justice Fitch delivered the opinion of the court. Abstract of the Decision. 1. Cabbiebs, § 45*—when admission of "oill of lading without proof of execution error. In an action against an initial carrier to recover for damages alleged to have been caused goods in shipment, it is error to admit in evidence, over defendant’s objection, a printed form of a hill of lading purporting to be signed by defendant’s agent where there is no proof that the signature is that of the alleged agent nor that he was, in fact defendant’s agent. ■ 2. Cabbiebs, § 128*—when evidence insufficient to show condition of freight when received. In an action against an initial carrier to recover for damages alleged to have been caused an automobile in transporting it, where the defendant denies negligence, the damage is not shown by the introduction of an alleged hill of lading of defendant, the execution of which is not proven and the admission of which is objected to, reciting the receipt of the automobile “in apparent good order,” where it appears that it had been in use for some time and there is nothing to show that it was not in the same condition when shipped as when delivered at its destination. 3. Cabbiebs, § 128*—what not admission as to condition of freight when received. In an action against a carrier for injury to freight, the admission by defendant’s counsel of the receipt of the freight by defendant is not an admission that the freight was in good order when received. 4. Evidence, § 4*—when judicial notice not taloen of Municipal Court rule. The Appellate Court cannot take judicial notice of a rule of the Municipal Court of Chicago which is not in the record.